PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ardavanis, Kimon, Tullio
Application No. 16/348,798
Filed: 9 May 2019
For: J-LAY GUIDE STRUCTURE

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 12, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed February 5, 2021. The issue fee was timely paid on May 4, 2021.  Accordingly, the application became abandoned on May 5, 2021.  A Notice of Abandonment was mailed May 10, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Substitute Statement, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

Please note that it does not appear that applicant has complied with 37 CFR 1.46(b)(1) and 3.73(c), on or before payment of issue fee

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (271) 272-4200.


/JAMICE T BRANTLEY/PARASP, OPET